Peters, J.
Appeal from an order of the Court of Claims (Bell, J.), entered August 31, 1999, which denied claimant’s motion for assignment of an expert witness.
*817Claimant, an inmate^ commenced this action seeking damages against the State for its alleged negligence in exposing him to tuberculosis while incarcerated at Clinton Correctional Facility in Clinton County. Claimant moved for an order assigning him an expert witness or directing payment of funds to retain an expert to assist in pursuing claimant’s cause of action. The Court of Claims denied claimant’s motion, prompting this appeal. We affirm.
As noted by the Court of Claims, claimant provides no statutory or case authority authorizing the payment of expert witness fees in civil cases brought by litigants. Rather, it has been held that even in cases involving in forma pauperis litigants, plaintiffs are responsible for bearing the cost of their litigation (see, Boring v Kozakiewicz, 833 F2d 468, 474, cert denied 485 US 991; see also, Pedraza v Jones, 71 F3d 194, 196; Malik v Lavalley, 994 F2d 90). Accordingly, we find no reason to disturb the order of the Court of Claims.
Mercure, J. P., Spain, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.